Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 1 of 9 Page ID
                                 #:32677




                    EXHIBIT 21
         FILED PUBLICLY PURSUANT TO
         COURT ORDER DATED JANUARY
              30, 2020 (ECF NO. 665)
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 2 of 9 Page ID
                                 #:32678




                                                       3ODLQWLIIV 7ULDO([KLELW
                                                                     
                                                      

                                                      
                                                          PX0078     
                                                                     
                                 PX0078.1
                                                       &DVH1RFY6-2.6
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 3 of 9 Page ID
                                 #:32679




                                 PX0078.2
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 4 of 9 Page ID
                                 #:32680




                                 PX0078.3
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 5 of 9 Page ID
                                 #:32681




                                 PX0078.4
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 6 of 9 Page ID
                                 #:32682




                                 PX0078.5
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 7 of 9 Page ID
                                 #:32683




                                 PX0078.6
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 8 of 9 Page ID
                                 #:32684




                                 PX0078.7
Case 2:17-cv-07639-SJO-KS Document 669-11 Filed 02/09/20 Page 9 of 9 Page ID
                                 #:32685




                                 PX0078.8
